DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
                                             Response to Amendment
Amendment received on 10/18/2022 is acknowledged and entered. Claims 1-5 and 11-13 have been withdrawn. Claims 15 and 17 have been canceled. Claims 14, 16 and 18 have been amended. New claims 19 and 20 have been added. Claims 1-5, 11-14, 16 and 18-20 are currently pending in the application. 
	Claim Rejections under 35 USC 112 have been withdrawn due to the Applicant’s amendment.
                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

                                               Claim Objections
	Claims 14, 16 and 18-20 are objected to because of the following:

	Claims 14, 16 and 19 recite:
	“the minimum difference between the opponent model’s profile and behaviors and the opponent’s ones,
	the minimum difference between the predicted opponent’s offers and the
opponent’s actual ones,
	the minimum difference between the predicted offers sequence and the actual one,” 
	which is confusing. The term "minimum " is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how minimum said differences would need to be in order to infringe the claimed invention. The Examiner recommends to make appropriate changes, and interprets the claims in the Office Action below as though the recommended changes have been made.

	Further, claims 14, 16 and 18-20 recite:
	“sending a next offer that maximizes the agent’s utility”. For the purposes of examination, the Examiner understands said limitation as: “sending a next offer to solve the agent maximum utility function.” Specification, [0023].

	                              Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 14, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 14 is directed to a statutory category, because a series of steps for performing automated negotiations satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claims 14, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of symbolic reasoning using knowledge system. The Independent claim 14 recites:
	Claim 14. A processor-implemented method of performing automated negotiations, the method comprising:
	receiving a request for performing a negotiation task between an agent and an opponent to agree to terms of a predefined transaction; wherein the agent is implemented by the processor;
	receiving an agent’s and an opponent’s previous actual offers; wherein the offers acceptance by the agent and the opponent implies the agreement to said terms of the predefined transaction;
	sending a next offer that maximizes the agent’s utility;
	wherein said next offer generation comprises:
	generating a hypothetical sequence of proposed agent’s offers and predicted
opponent’s counter offers by having every agent of a set of hypothetical agents
negotiate with an associated opponent model, round after round until the offers are 
accepted or the negotiation is terminated; wherein the opponent model is part of a
set of opponent models representing the opponent’s profile and behaviors;
	unifying the hypothetical sequence of the proposed agents’ offers into a sequence of said next offers using an ensemble of experts applied to the
hypothetical sequence of proposed agents’ offers and the associated predicted
opponent models’ counter offers according to a current and a past performance
measurement; wherein the performance measurement comprises:
	the minimum difference between the opponent model’s profile and behaviors and
the opponent’s ones,
	the minimum difference between the predicted opponent’s offers and the
opponent’s actual ones,
	the minimum difference between the predicted offers sequence and the actual one,
 	the maximum utility value that the proposed agent’s offers can achieve;
	wherein said hypothetical agent and the associated opponent model negotiation
process comprises:
	selecting an offer, by the agent, to be submitted to the opponent model, to which
the opponent model replies with a counter offer according to a stochastic policy
linked to the model; wherein the agent’s offer selection is determined by measuring the utility produced through the predicted development of the following rounds according to the opponent model’s counter offers; wherein said opponent model policy maps states to actions; the opponent model is driven into an internal state upon the reception of the agent’s offer determined by a state transition function linked to the model, and reacts with an action according to said model policy;
	wherein the single state identification comprises action, position and cognitive
orientation;
	wherein the action setting comprises:
	transforming offers received from the agent into a direction and a magnitude; wherein the direction is associated to a midpoint’s shift caused by the offer and counter-offer rounds sequence; wherein the midpoint represents for every round a halfway between the agent’ and opponent’s offers; wherein the shift represents the midpoint change between rounds; wherein the magnitude is generated by negotiation tactics functions adopted by the agent and the opponent model;
	wherein the position setting comprises:
	assigning a position value to the midpoint relatively to agent’s preferences and opponent’s estimated preferences;
	wherein the cognitive orientation setting comprises:
	assigning a cognitive orientation value to the opponent model according to the opponent’s profile and behavior; wherein the cognitive orientation value selects said tactic functions, said state transition function and said policy to be linked to the opponent model; 
	wherein the opponent’s action comprises said direction and said magnitude;
	wherein said state transition function maps the agent’s action, the position
and the cognitive orientation to the opponent model state; 
	updating the state transition function, the opponent model policy and the tactic functions according to the received actual offers transformed into said direction and said
magnitude; wherein at least one deep neural network is to operate to update the policy
and the state transition function: wherein said deep neural network is to operate to
classify negotiation signals to determine the tactic functions: wherein said deep neural
network is trained with historical sequence of state-action.
	

The limitations of receiving requests and offers; sending offers; generating a hypothetical sequence of offers and counteroffers; accepting or terminating offers; unifying the hypothetical sequence; measuring performance; selecting an offer; mapping states to action; transforming offers; assigning a value; updating the policy; classifying negotiation signals, and determining the tactic functions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “receiving requests and offers;” “sending offers;” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claims elements precludes the steps from practically being performed in the mind, and/or performed as organized human activity. Aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Specifically, the utilizing logical or mathematical tools to process data and to output estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. As per utilizing deep neural network to update the policy and classify negotiation signals - this represents a well-known modeling techniques, which is similar to the algorithm for converting binary-coded decimal numerals into pure binary form in Benson (Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972)(“While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem."), and which is similar to the mathematical formula for computing “alarm limits” in a catalytic conversion process in Flook. (Parker v. Flook, 437 U.S. 584, 595 (1978)(“if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977).”). Additionally, the reviewing court has concluded, absent additional limitations, “a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
Further, the “analyzing information by steps people go through in their minds, or by
mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis;” and RecogniCorp LLC v. Nintendo Co., 855 F.3d 1322, 122 U.S.P.Q.2d 1377 (Fed Cir. 2017) -  encoding and decoding image data.
	As per receiving and sending limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if claims limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claims recite additional elements – using a processor to perform the recited steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." The claim only manipulates abstract data elements into another form, and does not set forth improvements to another technological field or the functioning of the computer itself or neural networking, and, instead, uses computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	Further, the recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, storing and outputting data.  
	As per receiving and sending data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claims drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. 
	Therefore, the method as a whole, outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claims are now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, manipulating or comparing values, and storing or outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity. Specifically, regarding the recited functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Further, the use of neural network for modeling a particular task is merely using a well-known proof-of-work algorithm for encrypting and storing data. The deep neural network or machine learning techniques is already “well known in the art” given that Frank Rosenblatt developed and explored all of the basic ingredients of the deep learning systems of today in his book "Principles of Neurodynamics: Perceptrons and the Theory of Brain Mechanisms", published by Cornell Aeronautical Laboratory, Inc., Cornell University in 1962. Also, deep learning working architectures were described by Alexey Ivakhnenko and Lapa in 1967, and Kunihiko Fukushima (“Neocognitron”) in 1980. And there is no indication in the claims or Specification of the current application regarding any improvement in machine learning technology; there is no indication of improvement of a machine or operation of the machine; the claims merely utilize an existing well-known techniques for analysis and modeling negotiation process. The Court recognized that “‘a novel and useful structure created with the aid of knowledge of scientific truth’” might be patentable. Id., at 67 (quoting Mackay Radio, 306 U. S., at 94). But it held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle. For the mathematical formula had “no substantial practical application except in connection with a digital computer.” Benson, supra, at 71.
Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 14 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the Specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the neural network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 14 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of providing a more flexible solution than the implementation of negotiation strategy based on game-trees is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 14 does not provide a specific means or method that improves the relevant technology, but, instead, are directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Also, “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim elements do not add significantly more to the exception.  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A processor-implemented method” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."
Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 14 not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claim 15 further narrow the abstract idea but do not make the claims any less abstract. Dependent claim 15 merely add further details of the abstract steps recited in claim 14 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. This claim "add(s) nothing of practical significance to the underlying idea," and thus do not transform the claimed abstract idea into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claim 15 is also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 16 and 18-20 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

                                       Form PTO-326
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kunihiko Fukushima; "Neocognitron: A Self-organizing Neural Network Model for a Mechanism of Pattern Recognition Unaffected by Shift in Position"; Biol. Cybernetics 36, 193 202 (1980); Pages: 10
Frank Rosenblatt; "Principles of Neurodynamics: Perceptrons and the Theory of Brain Mechanisms"; Cornell Aeronautical Laboratory, Inc., Cornell University. (1962) Pages: 626
                                 Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that claims at issue are similar to that, now allowed, of application 16/510,748.
	In response, the Examiner respectfully notes that there is no principle of estoppel which is applicable to statutory rejections made by patent examiners of the USPTO. The decision making of the same, or a previous or another patent examiner is never permanently binding on any patent examiner and does not estop the application of any statutory rejection which can be made by a patent examiner.
	
	Applicant further argues that ”The opponent model and agent are modeled as a deep neural network and therefore it cannot be implemented in the mind or cannot be replaced by a mental process because steps are not practically performed in the human mind as they are not based on observations, evaluations, judgements, and opinions.”
	The Examiner respectfully disagrees. Regarding utilizing deep neural network to update the policy and classify negotiation signals step, this essentially represents a well-known modeling techniques, which is similar to the algorithm for converting binary-coded decimal numerals into pure binary form in Benson (Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972)(“While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem."), and which is similar to the mathematical formula for computing “alarm limits” in a catalytic conversion process in Flook. (Parker v. Flook, 437 U.S. 584, 595 (1978)(“if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977).”). Additionally, the reviewing court has concluded, absent additional limitations, “a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Thus, aside from the general technological environment, the claims limitations cover mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance or well-known machine-learning techniques does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping. Said limitations could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). 

As per Applicant's reference to a specific embodiment disclosed in the specification, it is noted that the features upon which applicant relies (i.e., adoption of Recurring Neural Network (LSTM)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant further argues that, similar to Example 37, claims at issue are patent-eligible. 
	The Examiner respectfully disagrees. Claim 2 of the Example requires the step of “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use”, and “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time”. Thus, said step of tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Contrary to claim 2 of the Example 37, the claims at issue are directed to the abstract idea of conducting negotiation, analyzing offers and generating counter-offers, which under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and certain methods of organizing human activity but for the recitation of generic computer components. Please see a discussion above.

	Regarding a claim in Example 38, which requires “simulating a first digital representation of the analog circuit based on the first random value and the location of each circuit element within the analog circuit”, claim 14 of the current application directed to the abstract idea of conducting negotiation, analyzing offers and generating counter-offers, which under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and certain methods of organizing human activity but for the recitation of generic computer components.

	Also, Example 39 deals with “applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; and training the neural network in a first stage using the first training set”. Contrary to the Example 39, the Examiner maintains that claim 14 is directed to the abstract idea of conducting negotiation, analyzing offers and generating counter-offers, which under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and certain methods of organizing human activity but for the recitation of generic computer components.

	Applicant further argues that the amended claim clearly states that the practical application is the performing of negotiation tasks: "receiving a request for performing a negotiation task between an agent and an opponent to agree to the terms of a predefined transaction; wherein the agent is implemented by the processor;” and "wherein the offers acceptance by the agent and the opponent implies the agreement to said terms of the predefined transaction.
	The Examiner respectfully disagrees. The recited limitations do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. Therefore, the recited limitations represent the instructions to implement the abstract idea, and merely serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Further, the recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, storing and outputting data. As per receiving and sending data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant.
	As per “training the deep neural network components to update and determine the state transition function” argument, the Examiner maintains that utilizing deep neural network to update the policy and classify negotiation signals step, this essentially represents a well-known modeling techniques, which is similar to the algorithm for converting binary-coded decimal numerals into pure binary form in Benson (Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972)(“While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem."), and which is similar to the mathematical formula for computing “alarm limits” in a catalytic conversion process in Flook. (Parker v. Flook, 437 U.S. 584, 595 (1978)(“if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977).”). Additionally, the reviewing court has concluded, absent additional limitations, “a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Thus, aside from the general technological environment, the claims limitations cover mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance or well-known machine-learning techniques does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping. Said limitations could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)).

	Regarding “faster computation time” argument and comparison with Example 3, the Examiner respectfully notes that the Specification is absolutely silent regarding said increase in computational operations of a processor, or any other technical improvements. Further, the Examiner was not able to establish any interconnection between conducting negotiation modelling and “blue noise mask” subject matter of the Example 3. The Examiner maintains that programming a computer to conduct automatic negotiation does not constitute technological improvement within 35 USC 101 meaning.  It is what computers do when programmed to do so. “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/02/2022